RUFFIN, Presiding Judge,
dissenting.
Because the evidence in this case does not authorize K. J.’s conviction for committing a terroristic threat, I am compelled to dissent.
The evidence shows that Susan Cleveland, a math instructor for the Glynn County school system, had K. J. as a student both in the early morning and in the early afternoon. According to Cleveland, K. J. is very bright. On October 11, 2007, when K. J. arrived at school, she demonstrated some behavioral problems, including becoming “loud and argumentative.” Thus, Cleveland called the assistant principal and reported that K. J. was “out of control,” and he spoke to the child on the phone; afterward, K. J. told Cleveland that, “I swear, if you write me up again[,] I’m going to get you.” When K. J. returned for the afternoon period, her behavior continued, and she repeatedly told Cleveland that she was “going to get [her].” After the third such threat, Cleveland told K. J. that she was going to “write her up” and escorted her to the guidance office. As they were walking, K. J. pounded her fist into her hand, repeating that “I swear to God, I’m going to get Ms. Cleveland.”
Cleveland testified that at one point, after K. J. had threatened to “get her” and she had reported the conduct to the administration, she told “K. J. to stop because that was a threat. Those were my words to her. I said: You’re not allowed to do that; you’re not allowed to say that; that can be taken as a threat.” A school counselor also testified, and said that although K. J. was screaming and “emotionally out of control,” that she was not physically out of control.
I do not believe that this evidence — even when construed favorably to the trial court’s judgment — supports K. J.’s delinquency adjudication for making a terroristic threat. In determining whether the use of words amounts to criminal conduct, we must construe the statute narrowly to ensure that we are not abridging the speaker’s constitutional rights.1 OCGA § 16-11-37 (a) provides that “[a] person commits the offense of a terroristic threat when . . . she threatens to commit any crime of violence . . . with the purpose of *158terrorizing another.”2 Here, K. J. threatened generally to “get” her teacher after being faced with disciplinary action. But here, such ambiguous words are not sufficiently specific to constitute the threat of a violent crime. Under limited circumstances, we have held that otherwise innocuous words — when combined with some other action — may constitute the crime of terroristic threats.3 For example, we have upheld a conviction where a threat to “get” the victim was accompanied with the threat to “beat her ass” and the yanking of a telephone cord from the wall.4 We also have found sufficient evidence of a terroristic threat where the perpetrator threatened both to “get” the victims and to “get a gun or something like that.”5 And a terroristic threat conviction was authorized where the defendant threatened to “get” the victim after having already threatened the victim’s life and assaulted her with a gun.6 Here, K. J. merely threatened to get her teacher while pounding her fist into her hand. But there is no evidence that this fist-pounding was directed toward Cleveland, as K. J. made no overt physically aggressive action toward her teacher. Under these circumstances, K. J. cannot reasonably be said to have threatened to commit a crime of violence.
Moreover, the evidence does not support the conclusion that K. J.’s actions were intended to terrorize her teacher Rather, the evidence shows that K. J. was angry and emotionally out of control. Under these circumstances, I fail to see the requisite intent to commit the felonious act of making a terroristic threat.7
In dissenting, I am nonetheless mindful of the difficulties in school systems across this country regarding rampant student violence, and I in no way condone such conduct. Indeed, I certainly think that K. J. could have been adjudicated delinquent for disrupting a public school.8 But I do not believe that K. J.’s actions equate to making a terroristic threat. Accordingly, I dissent.9
*159Decided October 21, 2008.
Dante L. Hudson, for appellant.
Stephen D. Kelley, District Attorney, W. Franklin Aspinwall, Jr., Assistant District Attorney, for appellee.
I am authorized to state that Presiding Judge Johnson and Judge Phipps join in this dissent.

 See Lundgren v. State, 238 Ga. App. 425 (518 SE2d 908) (1999) (insufficient evidence that defendant uttered “fighting words” in violation of OCGA § 16-11-39).


 (Emphasis supplied.)


 See Thomas v. State, 254 Ga. App. 226, 228-229 (1) (561 SE2d 444) (2002); Wilburn v. State, 223 Ga. App. 476, 476-477 (1) (477 SE2d 909) (1996); Cook v. State, 198 Ga. App. 886, 887 (2) (403 SE2d 872) (1991); see also In the Interest of J. L. W., 213 Ga. App. 630, 631 (2) (445 SE2d 575) (1994) (sufficient evidence of terroristic threat where juvenile defendant cursed, screamed, referred to her connection to a violent youth gang, kicked open the door to the room containing the victim, and blocked the victim’s exit).


 Thomas, supra.


 Wilburn, supra.


 See Cook, supra.


 See In the Interest of M. S., 292 Ga. App. 127, 128 (2) (664 SE2d 240) (2008).


 See OCGA § 20-2-1181.


 See In the Interest of M. S., supra (delinquency adjudication for terroristic threat reversed where there was no evidence that defendant demonstrated threatening behavior toward the alleged victim); Stephens v. State, 271 Ga. App. 509, 510 (610 SE2d 143) (2005) *159(conviction for making a terroristic threat reversed where State failed to show that defendant made a threat intended to terrorize the victim).